MEMORANDUM **
Brenda Kaye Graham appeals from her 10-month sentence imposed following her guilty-plea conviction for Social Security fraud, in violation of 42 U.S.C. § 408(a)(7)(B). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We conclude that the district court did not clearly err in finding that Graham did not intend to repay the amounts she charged on the fraudulently obtained cred*619it cards. Therefore, the district court properly attributed the amount of “intended loss” in calculating Graham’s advisory Sentencing Guidelines range. See U.S.S.G. § 2B1.1 cmt. n. 3(A)(ii); see also United States v. Shaw, 3 F.3d 311, 312-13 (9th Cir.1993) (‘intended loss’ is the amount that defendant subjectively intended not to repay).
We conclude that the record indicates that, when sentencing the defendant, the district court properly considered the arguments raised by counsel concerning the factors contained in 18 U.S.C. § 3553(a), and articulated its reasoning to the degree required for meaningful appellate review. See Rita v. United States, — U.S.-, 127 S.Ct. 2456, 2469, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.